1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                               ***
6    HARRISTON LEE BASS, JR.,                          Case No. 3:19-cv-00411-MMD-WGC
7                                      Petitioner,
            v.                                                        ORDER
8
     REGINA BAKER, et al.,
9
                                   Respondents.
10

11          This pro se habeas petition pursuant to 28 U.S.C. § 2254 comes before the Court

12   for consideration of Petitioner’s application for leave to proceed in forma pauperis (ECF

13   No. 1), and for preliminary review pursuant to Rule 4 of the Rules Governing Section 2254

14   Cases in the United States District Courts.1

15          The Court has considered Petitioner’s pauper application and concludes that he

16   cannot pay the fee. The application for leave to proceed in forma pauperis will therefore

17   be granted.

18          Petitioner has not filed his petition on the appropriate form or in substantial

19   compliance with the form. See Rule 2(d) of the Rules Governing Section 2254 Cases in

20   the United States District Courts. The form is important as it provides the Court with

21   necessary information to conduct preliminary review of the petition. Accordingly,

22   Petitioner must, within 30 days of the date of entry of this order, file an amended petition

23

24
            1Petitioner  has filed additional motions, of which the Court defers consideration
25
     until after he has responded to this order.
26

27

28
1    for habeas corpus relief on the Court’s form.2 In doing so, Petitioner is advised to follow

2    the instructions on the form and to refrain from lengthy legal or factual argument.

3    Petitioner is further advised that he should correct the name of the warden in the caption

4    of his complaint. The warden of Lovelock Correctional Center, where petitioner is housed,

5    is Renee Baker, not Regina Baker.

6           The Court will defer consideration of Petitioner’s remaining motions until such time

7    as he has complied with this order of the Court.

8           It is therefore ordered that Petitioner’s application for leave to proceed in forma

9    pauperis (ECF No. 1) is granted. Petitioner will not be required to pay the filing fee.

10          It is further ordered that petitioner must file an amended petition on the Court’s

11   form within 30 days of the date of entry of this order. Failure to do so will result in the

12   dismissal of the petition without prejudice and without further advance notice.

13          The Clerk of Court will send Petitioner two copies of the Court’s form for 28 U.S.C.

14   § 2254 petitions.

15          DATED THIS 5th day of August 2019.

16

17                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
            2Petitioner at all times remains responsible for calculating the applicable statute of
24   limitations. In ordering Petitioner to amend his petition, the Court makes no finding or
     representation that either the original or amended petition will be considered timely.
25
26                                                2

27

28
